            Case 3:18-cv-00028-WGC Document 148 Filed 12/16/20 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                                   DISTRICT OF NEVADA

 7
     DANIEL HARRINGTON, et al.,                                     3:18-cv-00028-WGC
 8
            Plaintiffs,                                                   ORDER
 9
     v.
10
     DAVID TACKETT,
11
            Defendant.
12

13         On December 11, 2020, this court entered an order to show cause why defendant Tackett

14 should not be found in contempt of court for failing to comply with the court's orders to facilitate

15 the return of the turquoise ore at issue in this action to the Plaintiffs. Tackett was to submit a

16 response to the show cause order before close of business on December 14, 2020. Tackett did not

17 file a response. (ECF No. 144.)

18         On December 15, 2020, the court entered an order finding Tackett in contempt of court and

19 ordered his arrest if he had returned the subject turquoise ore to Plaintiffs by noon on Friday,

20 December 18, 2020. (ECF No. 147.) Tackett’s attorney, Michael Posin, Esq., was ordered to serve

21 the order on his client and to file a notice of compliance. (Id. at 7.) Mr. Posin has not filed the

22 notice indicating he served his client with the order, as directed by the court.

23
           Case 3:18-cv-00028-WGC Document 148 Filed 12/16/20 Page 2 of 2




 1        The U.S. Marshals Service is directed to serve copies of ECF Nos. 136, 137, 138, 139,

 2 140, 141, 143, 144, 145, and 147 on David Tackett at his last known personal and business

 3 addresses as follows (per ECF No. 96 and ECF No. 143-2 at 3):

 4               David Tackett
                 2711 East Lakin, No. 2
 5               Flagstaff, AZ 86004

 6               David Tackett
                 2538 E Joshua Ln.
 7               Flagstaff, AZ 86004

 8        IT IS SO ORDERED.

 9        Dated: December 16, 2020.

10                                              _________________________________
                                                WILLIAM G. COBB
11                                               UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23
